 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RODNEY WAYNE JONES,                               No. 2:17-cv-2002 JAM DB P
12                        Plaintiff,
13           v.                                         ORDER
14    J. LEWIS, et al.,
15                        Defendants.
16

17          Plaintiff has filed a request to stay this case for the purpose of a second settlement

18   conference and has requested that it be kept confidential. Plaintiff is advised the court cannot

19   entertain ex parte communications (communications not served on the opposing parties or

20   counsel for the opposing parties) from any party. See Code of Conduct U.S. Judges Canon

21   3(A)(4) (“[A] judge should not initiate, permit, or consider ex parte communications or consider

22   other communications concerning a pending or impending matter that are made outside the

23   presence of the parties or their lawyers.”) Accordingly, plaintiff cannot make confidential

24   communications to the assigned district judge or the assigned magistrate judge.

25          Sua sponte, defendants will be ordered to indicate their position on the usefulness of

26   another settlement conference. Plaintiff is further advised that, regardless of defendants’ position

27   on another settlement conference, he may initiate settlement negotiations by sending a settlement

28   demand or settlement offer to defendants’ counsel.
 1             Plaintiff states his law library access has been limited due to the recent pandemic, staff

 2   shortage, and other factors. Sua sponte, the court will modify the current deadlines in this case to

 3   allow for an additional month of discovery. Plaintiff may request additional time to conduct

 4   discovery, if necessary, by requesting the court to further modify these dates. However, such a

 5   request should be supported by good cause, including specific details, such as the nature of the

 6   discovery sought, why it is needed, and efforts already made to obtain it.

 7             Good cause appearing, IT IS HEREBY ORDERED:

 8             1. Plaintiff’s motion for a stay (ECF No. 33) is denied without prejudice;

 9             2. Sue sponte, the court modifies the dates in the April 19, 2021 discovery and scheduling

10   order (ECF No. 32) as follows:

11                     a.      The parties may conduct discovery until September 20, 2021. Any motions

12             necessary to compel discovery shall be filed by that date. All requests for discovery

13             pursuant to Fed. R. Civ. P. 31, 33, 34 or 36 shall be served not later than sixty days prior

14             to that date;

15                     b.      All pretrial motions, except motions to compel discovery, shall be filed on

16             or before December 12, 2021;

17                     c.      All other terms, dates, and orders in the discovery and scheduling order

18             filed April 19, 2021 remain in effect.

19             3. Within seven days of the date of this order, defendants shall file a notice stating their

20   position on the usefulness of scheduling another settlement conference.
21   Dated: July 8, 2021

22

23

24   DLB7
     jone2002.36disc
25

26
27

28
                                                          2
